DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Vinay Sathe on June 14, 2022.
The application has been amended as follows: 
1.	(Currently Amended)	A method for video processing, comprising:
	refining motion information of a video block by using a multi-step refinement processing, wherein multiple refined motion vectors (MVs) of the video block are derived iteratively in respective steps of the multi-step refinement processing, and
	performing a video processing on the video block based on the multiple refined MVs of the video block,
	the method further comprising:
	using different interpolation filters for motion compensation for the video block in different steps of the multi-step refinement process,
	using refined MVs (MVLXi_x, MVLXi_y) of the video block, derived in ith step of the multi-step refinement process, to generate at least one motion compensated reference block of (i+1)th step, for i = 1 to N-1,  N being a total number of refinement steps performed during the multi-step refinement process and being greater than 1, 
	using original MVs (MVLX0_x, MVLX0_y), which are not subjected to refinement,  to generate at least one motion compensated reference block of 1st step; and 
	using the motion compensated reference block of the kth step to derive at least one of temporal gradients, spatial gradients and refined MVs of the video block of the kth step, 1≤k≤N,
	wherein LX=L0 or L1, L0 and L1 representing reference list 0 and list 1 respectively,
wherein the derived MVs in respective steps of the multi-step refinement process are constrained, wherein for 1<= i <=N,
	  |MVLXi_x-MVLX0_x|<=Txi and |MVLXi_y-MVLX0_y|<=Tyi; or
	Max{MVLXi_x-MVLXj_x}<=Txi and Max{MVLXi_y-MVLXj_y}<=Tyi, wherein
Txi and Tyi represent thresholds respectively, 1<= i, j <=N, wherein 
	the thresholds Txi and Tyi are equal or not, and they are predefined or signaled in video parameter set (VPS),[[/]] sequence parameter set(SPS),[[/]] picture parameter set(PPS), [[/]]slice header, [[/]]tile group header, [[/]]tile, [[/]] coding tree unit(CTU) , or[[/]] coding unit(CU).

2.	(Canceled)	 

3. 	(Original)	The method of claim 1, further comprising: 
	using refined MVs (MVLXi_x, MVLXi_y) of the video block, derived in ith step of the multi-step refinement process, as a start searching point to derive refined MVs of (i+1)th step, for i = 1 to N-1,  N being a total number of refinement steps performed during the multi-step refinement process and being greater than 1, and
	using original MVs (MVLX0_x, MVLX0_y), which are not subjected to refinement,  to derive refined MVs of 1st step; 
	wherein LX=L0 or L1, L0 and L1 representing reference list 0 and list 1 respectively. 

4.	(Original)	The method of claim 3, wherein the multi-step refinement process is used in a decoder side motion vector refinement (DMVR) approach or a Bi-directional optical flow (BIO) approach, wherein the original MVs are signaled.

5.	(Previously Presented)	The method of claim 1, further comprising:
	modifying the refined MVs of the ith steps of the multi-step refinement process before using the refined MVs of the ith steps to generate at least one motion compensated reference block of the (i+1)th step of the multi-step refinement process or to derive refined MVs of the (i+1)th step, wherein fractional refined MVs of ith step of the multi-step refinement process are rounded to integer values before being used to generate at least one motion compensated reference block of the (i+1)th step or to derive refined MVs of the (i+1)th step, wherein 1≤i≤(N-1). 

6.	(Original)	The method of claim 1, wherein the video block corresponds to one of multiple sub-blocks, and the current block is split into the multiple sub-blocks before the multi-step refinement process is used, and
	motion information of different sub-blocks from the multiple sub-blocks is refined with different numbers of steps of the multi-step refinement processing,
	wherein the refined MVs are derived at different sub-block sizes in different steps of the multi-step refinement process.

7.	(Original)	The method of claim 1, wherein the video block corresponds to the current block, and the current block is split into multiple sub-blocks after (N-1)th step of the multi-step refinement process is used; and 
	motion information of at least one of the multiple sub-blocks is further refined.

8.	(Previously Presented)	The method of claim 1, further comprising, in at least one step of the multi-step refinement process, 
	using the refined MVs to perform motion compensation for the video block; and
	generating a prediction of the video block based on the motion compensation by using a Bi-directional optical flow (BIO) approach, further comprising:
	averaging respective predictions generated in different steps of  the multi-step refinement process with weights to generate a final prediction of the video block.

9.	(Canceled)	

10. 	(Previously Presented)	The method of claim 1, wherein
	the multi-step refinement process is terminated after (k+1)th step of the multi-step refinement process upon determining that  the MVs derived in the (k+1)th step of the multi-step refinement process are close to those derived in the kth step of the multi-step refinement process, 1≤k≤N-1,
	wherein the MVs derived in the (k+1)th step of the multi-step refinement process are determined to be close to those derived in the kth step of the multi-step refinement process if an absolute difference between a vertical and/or horizontal component of the MVs derived in the (k+1)th step and those derived in the kth step is not larger than T quarter-pel distance, wherein T = 1/4, 1/3, 1/2, or any positive value, or
	wherein the MVs derived in the (k+1)th step of the multi-step refinement process are determined to be close to those derived in the kth step of the multi-step refinement process if a sum of absolute differences between a vertical and/or horizontal component of the MVs derived in the (k+1)th step and those derived in the kth step is not larger than T quarter-pel distance, wherein T = 1/4, 1/3, 1/2, or any positive value.

11.	(Canceled)	

12.	(Currently Amended)	The method of claim 1, wherein N is adaptive and dependent on at least one of a size, coding mode, motion vector difference (MVD), quantization parameter (QP) of the video block, wherein N is signaled in any of VPS, [[/]]SPS, [[/]]PPS, [[/]]slice header, [[/]]tile group header, [[/]]tile, [[/]]CTU, or [[/]]CU.

13.	(Original)	The method of claim 1, wherein
	the multi-step refinement processing is selectively used based on characteristics of the video block.

14. 	(Currently Amended)	The method of claim 13, wherein, the characteristics of the video block comprises at least one of block size, coding mode information, motion information, position of the video block, and a type of slice, [[/]]picture, or[[/]]tile to which the video block belongs.

15.	(Original)	The method of claim 14, wherein
	the multi-step refinement processing is not used if the video block contains luma samples whose number is less than a first threshold or more than a second threshold. 

16.  	(Currently Amended)	The method of claim 15, wherein at least one of the first and second thresholds is selected from a group of 16, 32 and 64, and 
	the multi-step refinement processing is not used if the video block has a minimum size of a width and height which is not larger than a third threshold, or 
the multi-step refinement processing is not used if at least one of a width and height of the video block is not less than a fourth threshold, or
	the multi-step refinement processing is not used if the video block has a size  from a group of M×M, M×N, N×M,  wherein M=128, N>=4 or N>=64, or
	the multi-step refinement processing is not used if the video block is coded with advanced motion vector prediction(AMVP) mode in BIO approach or if the video block is coded with skip mode in BIO or DMVR approach.

17.	(Original)	The method of claim 1, wherein the video block is a sub-block, and multi-step refinement processing depends on a position of the video block within a region covering the video block, wherein the region corresponds to a prediction unit, a coding unit, a coding tree unit, a picture, or a tile.

18.    (Original)	 The method of claim 1, wherein the video processing comprises at least one of encoding the video block into the bitstream representation of the video block and decoding the video block from the bitstream representation of the video block.

19.	(Currently Amended)	An Apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to:
	refine motion information of a video block by using a multi-step refinement processing, wherein multiple refined motion vectors (MVs) of the video block are derived iteratively in respective steps of the multi-step refinement processing, and
	perform a video processing on the video block based on the multiple refined MVs of the video block,
	wherein the instructions upon execution by the processor, cause the processor further to:
	use different interpolation filters for motion compensation for the video block in different steps of the multi-step refinement process,
	use refined MVs (MVLXi_x, MVLXi_y) of the video block, derived in ith step of the multi-step refinement process, to generate at least one motion compensated reference block of (i+1)th step, for i = 1 to N-1,  N being a total number of refinement steps performed during the multi-step refinement process and being greater than 1, 
	use original MVs (MVLX0_x, MVLX0_y), which are not subjected to refinement,  to generate at least one motion compensated reference block of 1st step; and 
	use the motion compensated reference block of the kth step to derive at least one of temporal gradients, spatial gradients and refined MVs of the video block of the kth step, 1≤k≤N,
	wherein LX=L0 or L1, L0 and L1 representing reference list 0 and list 1 respectively,
wherein the derived MVs in respective steps of the multi-step refinement process are constrained, wherein for 1<= i <=N,
	  |MVLXi_x-MVLX0_x|<=Txi and |MVLXi_y-MVLX0_y|<=Tyi; or
	Max{MVLXi_x-MVLXj_x}<=Txi and Max{MVLXi_y-MVLXj_y}<=Tyi, wherein
Txi and Tyi represent thresholds respectively, 1<= i, j <=N, wherein 
	the thresholds Txi and Tyi are equal or not, and they are predefined or signaled in video parameter set (VPS),[[/]] sequence parameter set(SPS),[[/]] picture parameter set(PPS), [[/]]slice header, [[/]]tile group header, [[/]]tile, [[/]] coding tree unit(CTU) , or[[/]] coding unit(CU).

20.	(Currently Amended)	A non-transitory computer readable medium storing instructions that cause a processor to: 
	refine motion information of a video block by using a multi-step refinement processing, wherein multiple refined motion vectors (MVs) of the video block are derived iteratively in respective steps of the multi-step refinement processing, and
	perform a video processing on the video block based on the multiple refined MVs of the video block,
	wherein the instructions cause the processor further to:
	use different interpolation filters for motion compensation for the video block in different steps of the multi-step refinement process,
	use refined MVs (MVLXi_x, MVLXi_y) of the video block, derived in ith step of the multi-step refinement process, to generate at least one motion compensated reference block of (i+1)th step, for i = 1 to N-1,  N being a total number of refinement steps performed during the multi-step refinement process and being greater than 1, 
	use original MVs (MVLX0_x, MVLX0_y), which are not subjected to refinement,  to generate at least one motion compensated reference block of 1st step; and 
	use the motion compensated reference block of the kth step to derive at least one of temporal gradients, spatial gradients and refined MVs of the video block of the kth step, 1≤k≤N,
	wherein LX=L0 or L1, L0 and L1 representing reference list 0 and list 1 respectively,
wherein the derived MVs in respective steps of the multi-step refinement process are constrained, wherein for 1<= i <=N,
	|MVLXi_x-MVLX0_x|<=Txi and |MVLXi_y-MVLX0_y|<=Tyi; or
	Max{MVLXi_x-MVLXj_x}<=Txi and Max{MVLXi_y-MVLXj_y}<=Tyi, wherein
Txi and Tyi represent thresholds respectively, 1<= i, j <=N, wherein 
	the thresholds Txi and Tyi are equal or not, and they are predefined or signaled in video parameter set (VPS),[[/]] sequence parameter set(SPS),[[/]] picture parameter set(PPS), [[/]]slice header, [[/]]tile group header, [[/]]tile, [[/]] coding tree unit(CTU) , or[[/]] coding unit(CU).

21.	(Currently Amended)	A non-transitory computer-readable recording medium storing a bitstream of a video which is generated by a method performed by a video processing apparatus, wherein the method comprises:
	refining motion information of a video block by using a multi-step refinement processing, wherein multiple refined motion vectors (MVs) of the video block are derived iteratively in respective steps of the multi-step refinement processing, and
	generating the bitstream for the video block based on the multiple refined MVs of the video block,
	the method further comprising:
	using different interpolation filters for motion compensation for the video block in different steps of the multi-step refinement process,
	using refined MVs (MVLXi_x, MVLXi_y) of the video block, derived in ith step of the multi-step refinement process, to generate at least one motion compensated reference block of (i+1)th step, for i = 1 to N-1,  N being a total number of refinement steps performed during the multi-step refinement process and being greater than 1, 
	using original MVs (MVLX0_x, MVLX0_y), which are not subjected to refinement, to generate at least one motion compensated reference block of 1st step; and 
	using the motion compensated reference block of the kth step to derive at least one of temporal gradients, spatial gradients and refined MVs of the video block of the kth step, 1≤k≤N,
	wherein LX=L0 or L1, L0 and L1 representing reference list 0 and list 1 respectively,
wherein the derived MVs in respective steps of the multi-step refinement process are constrained, wherein for 1<= i <=N,
	  |MVLXi_x-MVLX0_x|<=Txi and |MVLXi_y-MVLX0_y|<=Tyi; or
	Max{MVLXi_x-MVLXj_x}<=Txi and Max{MVLXi_y-MVLXj_y}<=Tyi, wherein
Txi and Tyi represent thresholds respectively, 1<= i, j <=N, wherein 
	the thresholds Txi and Tyi are equal or not, and they are predefined or signaled in video parameter set (VPS),[[/]] sequence parameter set(SPS),[[/]] picture parameter set(PPS), [[/]]slice header, [[/]]tile group header, [[/]]tile, [[/]] coding tree unit(CTU) , or[[/]] coding unit(CU).

22. 	(Previously Presented)	The apparatus of claim 19, wherein the instructions upon execution by the processor, cause the processor further to: 
	use refined MVs (MVLXi_x, MVLXi_y) of the video block, derived in ith step of the multi-step refinement process, as a start searching point to derive refined MVs of (i+1)th step, for i = 1 to N-1,  N being a total number of refinement steps performed during the multi-step refinement process and being greater than 1, and
	use original MVs (MVLX0_x, MVLX0_y), which are not subjected to refinement,  to derive refined MVs of 1st step; 
	wherein LX=L0 or L1, L0 and L1 representing reference list 0 and list 1 respectively. 

23.	(Previously Presented)	The apparatus of claim 19, wherein the instructions upon execution by the processor, cause the processor further to: 
	modify the refined MVs of the ith steps of the multi-step refinement process before using the refined MVs of the ith steps to generate at least one motion compensated reference block of the (i+1)th step of the multi-step refinement process or to derive refined MVs of the (i+1)th step, wherein fractional refined MVs of ith step of the multi-step refinement process are rounded to integer values before being used to generate at least one motion compensated reference block of the (i+1)th step or to derive refined MVs of the (i+1)th step, wherein 1≤i≤(N-1). 

Acknowledgment of amendment
Applicant’s amendments filed 05/02/2022 overcomes the following objection(s)/rejection(s): 
The objection to the specification has been withdrawn in view of Applicant’s amendment. The rejection of claims 10-11 and 16 under 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn in view of Applicant’s amendment.
Allowable Subject Matter
Claims 1, 3-8, 10, 12-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are directed towards a method for video processing, apparatus for processing video data and non-transitory computer readable medium. The closet prior art is directed towards Chen et al., (U.S. Pub. No. 2020/0128258 A1), Xu et al., (U.S. Pub. No. 2020/0092545 A1).  Chen is related towards motion compensation using Bilateral Template MV Refinement to refine motion for a bi-direction predicted block. In particular, the present invention relates to various techniques to reduce bandwidth, to reduce computational complexity, to improve coding performance or a combination of them associated with the Bilateral Template MV Refinement process. Xu is related towards constrain flag is indicative of an exclusion of decoder-side motion vector derivation (DMVD) for reference sample reconstruction. Further, the processing circuitry decodes prediction information of a current block from the coded video bitstream. The prediction information is indicative of an intra prediction mode. Then, the processing circuitry determines, in a same picture as the current block, reference samples for a sample in the current block based on the intra prediction mode and based on the exclusion of the DMVD, and reconstructs the sample of the current block according to the reference samples. However, the combination of the Chen and Xu, when considered as a whole fail to explicitly disclose the method fort video processing, apparatus for processing video data and non-transitory computer readable medium

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/               Primary Examiner, Art Unit 2486